The claim of Eunice W. Copen and that of Andrew J. Underwood to unemployment compensation benefits come here from the Circuit Court of Kanawha County on certiorari directed to M. H. Hix, clerk of that court. It is stipulated between counsel representing the C. H. Mead Coal Company in whose operations at East Gulf, Raleigh County, a stoppage of work from which the unemployment of claimants arose is alleged to have occurred, and counsel representing Copen and Underwood and a number of other persons similarly situated, that the final decision of the two cases now before this Court shall control the disposition of approximately two hundred like cases listed and identified in this record. The deputy director of unemployment compensation decided against the claimants, his finding was reversed by the department trial examiner, the Board of Review of the Unemployment Compensation Department by a divided decision reversed the finding of the trial examiner and the Circuit Court of Kanawha County affirmed its decision, so that the claimants are now the petitioners on certiorari before this Court.
It is uncontroverted that the stoppage of work was due to a labor dispute, evidenced by a strike of the local union *Page 345 
of United Clerical, Technical and Supervisory Employees, spoken of hereinafter as Foremen's Union, an affiliate of District 50 of the United Mine Workers of America, commencing on March 30, 1944, and lasting through April 17. The questions for decision are whether the claimants under Section 4(4), Article 6, Chapter 76, Acts of the Legislature, 1943, being, and hereinafter referred to as Code, 21A-6-4(4) (Michie, 1943), had satisfied the director that they were not participating, financing or directly interested in the admitted labor dispute and did not belong to a grade or class of workers who were participating, financing or directly interested in that dispute. A question that we regard as being now collateral is whether claimants left work voluntarily without good cause involving fault on the part of the employer, under the provisions of subsection 1 of the same section. It is uncontroverted that each of the applicants at the time of the work stoppage was a member in good standing of Local 6109 of the United Mine Workers of America to which all of the workmen, as distinguished from supervisory employees, of the C. H. Mead Coal Company in the operations here involved belong.
From the transcript of the testimony it appears that on March 29, 1944, a committee of four representing the local of the Foremen's Union, accompanied by Nick Aiello, Vice President of District 29 of the United Mine Workers of America, within and under the jurisdiction of which were all of the unions to which the employees of the C. H. Mead Coal Company belonged, excepting the Foremen's Union, called on S. R. Scholl, general superintendent of the three operations of the coal company at East Gulf, and asked him to negotiate with them as representatives of their union in order to agree upon the terms of the contract for the year ensuing after March 31. Scholl testifies that he was informed by the committee that Nick Aiello was their representative and spokesman. Scholl told them that he would be glad to discuss complaints with them as individuals but that he was not authorized *Page 346 
to and would not negotiate with them as representatives of the Foremen's Union.
A foremen's strike was called to begin the morning of March 30, 1944. On the afternoon of that day there was a meeting at Mullens, which was attended by members of the Foremen's Union as well as by members of Local 6109, United Mine Workers of America, the admitted purpose being to encourage the striking foremen. Nick Aiello presided and Edward Walker, President of Local 6109 of the United Mine Workers, attended. Both addressed the meeting and urged the rank and file of the membership of the United Mine Workers to cooperate with and support the striking foremen. A number of those in attendance at the meeting were identified by different witnesses as belonging either to the Foremen's Union or to Local 6109.
On April 2, 1944, there was a similar meeting at the courthouse in Beckley. The attendance filled the court room and was comprised largely of members of Local 6109, though there were several members of the Foremen's Union at the meeting. This meeting also was addressed by Nick Aiello and by Edward Walker, who spoke as representatives of the United Mine Workers of America, as well as John McAlpine, President of the Foremen's Union.
On the following morning the foremen gathered at the bath house pursuant to a request from Scholl, general superintendent, to meet him. The testimony concerning this meeting is rather vague and indefinite, but it appears that Scholl and a man by the name of Ruffini were met before they reached the bath house by a committee representing the assembled foremen and that after having talked with the committee they did not attempt to talk with the foremen. The foremen then went to a sand pile near the bath house where they met Nick Aiello and, after being told by him to go home and forget it, disbanded.
Copen testifies that he worked on the night of March 29 but that when he reported for duty at the usual hour for *Page 347 
his shift the afternoon of March 30 word had been left by the foreman of the machine men at the outside office of the mine foreman, as was customary, that there was no work in Copen's sections. This, according to Copen, was due to the fact that the coal he had cut the night before had been "shot" but not removed from his sections. Copen says that all that he knew about the strike was what he had heard to the effect that the "bosses" were quitting and that as far as he knew his union had no notice of the strike. He says that he didn't ask for other work and that they didn't offer him other work, but he knows that they didn't have bosses there. He says he reported to the general superintendent during the idle period on a day of which he is not certain and was told that there was no work. He then asked for a release and was refused. He says that he reported for duty on the day that the mine was supposed to start operating again and was told by Eller, mine foreman of No. 3 operation, in which he usually worked, that his section was not working that day. These are the only two occasions that Copen can distinctly remember reporting for duty after March 30, but he says that there were several others.
Underwood testifies that he reported for duty at the usual hour on March 30, he being a coal cutter's helper, and was told at the office by his boss that there was no work, so he got in his car and went home. He knew at that time of no trouble between the management and Local 6109 and knew nothing of the Foremen's Union strike. He went back on Saturday, which was pay day, and was again told that there was no work. He then asked Scholl for a release and was refused. He says that during the idle period he called the supply house every morning and was told "nothing doing." He does not identify the persons that he talked with over the telephone. His boss was Lester Eller. He did not ask Scholl for work when he reported to him on Saturday but asked only for a release.
Estle Mills, an extra main line motorman, one of the *Page 348 
claimants, testifies that he reported for work on the thirtieth of March and was told by Eller that they had no bosses that morning and it looked like they were going home. During the idle period he asked Edgar Stanley, Assistant Superintendent and Safety Director, concerning work and was told that he could tell him nothing. He understood that the reason the mines closed down was on account of the foremen's strike.
James White, another claimant, who is a coal loader, testifies that he reported for duty on March 30 and was told by Eller that there was no work for him as a coal loader that day. He went to the bath house on Saturday morning and there was no one there. On Monday morning he started back and got to the tipple where somebody told him there was no work.
The Board of Review held that the claimants were ineligible due to the fact that the unemployment for which they sought compensation existed because of a labor dispute and that the claimants were participating, financing and directly interested in that dispute and also belonged to a grade or class of workers who were participating, financing or directly interested in the labor dispute. The Circuit Court of Kanawha County affirmed this holding, stating correctly that a finding of fact by the Board of Review upon appeal is accorded the same weight as is the finding of fact of the trial chancellor. Section 21, Article 7, Chapter 76, Acts of the Legislature, 1943 (Code, 21A-7-21 [Michie, 1943]). However, it will be noted that the Board of Review found affirmatively that claimants were participating, financing and directly interested in the labor dispute that had caused the work stoppage, whereas the reading of the statute is to the effect that there shall be no award for a week in which the claimant's unemployment is due to a stoppage of work because of a labor dispute unless the director is satisfied that the claimant is not participating, financing or directly interested in the dispute and did not belong to a grade or class who were. We are of the opinion that under *Page 349 
the plain wording of the statute establishing the fact that the unemployment for which compensation is claimed arose because of a labor dispute, without more, disqualifies all claimants for unemployment compensation. If they can satisfy the director that they were not involved in any of the manners specified in the act, then their ineligibility is removed and their claim considered. The burden plainly is placed upon the claimant by the showing that the work stoppage exists because of a labor dispute. The wording of the Board of Review's opinion indicates that their participation was affirmatively shown by the C. H. Mead Coal Company in resisting an award. This we believe is technically incorrect. The decision should have rested upon the failure of the claimants to satisfy the director that they were not participating. It will be noted that the act, in terms does not require the claimant to prove a negative, but merely to "satisfy" the director.
The claimants as members of the United Mine Workers Local No. 6109 in District 29, have no direct relationship nor affiliation with Local 303 of the Foremen's Union. However, they both belong and contribute financially to the same national organization headed by the President and Executive Board of the United Mine Workers of America.
The organization in District 50, with which the Foremen's Union is affiliated, apparently embraces many other occupations that are not here involved, but the fact of it being a unit of the United Mine Workers of America is beyond dispute. There is no doubt that the United Mine Workers of America was participating, financing and directly interested in the labor dispute that resulted in the work stoppage with which we are here concerned. The problem that we are confronted with is whether the United Mine Workers of America, through its system of subdivisions and divided subdivisions represented by district and local organizations, can be said to separate its organization so that the different units of the national *Page 350 
organization each constituted a grade or class of workers separate and distinct from the rest within the meaning of our Unemployment Compensation Law. Remembering that under our view of the statute the burden rests upon the claimants to show that they do not belong to a grade or class participating, financing or directly interested in the labor dispute, we are of the opinion that "grade or class" is a term coextensive with the national jurisdiction of the organization to which the claimant belongs and to which the local union of which he is a member is subservient. The same is true of those directly participating in a labor dispute. If their interests do in fact integrate, the point of integration, whether local, state, or national, is not controlling. It is the fact of having a common interest. To hold that a member of the United Mine Workers of America is of a different grade or class than the other members of that organization, in the absence of a distinct, plain showing that that is a fact, would be to fly in the teeth of what has been common observation for a decade. True, United Mine Workers of America is a national organization, but it is also true that it exercises supreme power over its numerous units. It is financed by them and it assists in the financing of the labor disputes in which they become involved. Sympathetic strikes and boycotts are used as implements. While we do not believe that in its true sense a grade or class necessitates membership in a recognized organization, yet, conversely, the proof of membership in an organization directing, participating in, indorsing, and if necessary financing, a strike which causes a work stoppage we think certainly places a member in the same grade or class as the other members of the organization, whether it be local, state, or national. As stated, in our opinion the term "grade or class" is coextensive with the circumstances of each particular case and is to include all who were participating, financing or directly interested in the labor dispute involved. In our opinion, membership in the United Mine Workers of America constituted the grade or class to which the members of the striking Foremen's Union and all members of *Page 351 
Local 6109, including claimants, belonged, so that they were all ineligible for unemployment compensation awards for a work stoppage which existed because of a labor dispute in which, as members of an organization, they took an active part.
What has been said concerning the claimant belonging to a grade or class is equally applicable to them each as individuals participating, financing or directly interested in such labor dispute because if their organization financed by the dues of its members participating as such in the work stoppage by encouraging it, supporting it, and cooperating with it, the members of their organization cannot divorce themselves from direct involvement without showing a contemporaneous disapproval of the organization's activities. That does not appear.
The remaining question is one on which the Board of Review expressed no opinion, as did not the Circuit Court of Kanawha County, and that is the question of whether or not there was an actual stoppage of work on March 31 at the operations of the C. H. Mead Coal Company. Stoppage of work means to each claimant that there was no work of the same kind, paying the same remuneration, available to him to the extent that it would be available under normal circumstances. Copen was a coal cutter and Underwood a helper of a coal cutter. They were each paid on a tonnage basis for the coal mined as a result of the operation of the cutting machines with which they worked. It appears from this record that this was regular daily employment, each being assigned to cut coal in various "sections" of operation No. 3. It seems to have been within the power of the mine foremen to assign them different sections to work in if there was no work in the particular section named in their current assignment, although it was the duty of the mine foremen to notify them if their sections were changed. Both claimants testify that they reported for duty on March 30 and were told that there was no work. The general superintendent testifies that this was contrary to his instructions, that *Page 352 
operation 3 where they both reported had been "fire bossed" for each shift on March 30, and that his orders to the mine foremen remaining on duty and not striking were to assign work to each person desiring employment that day. His testimony is corroborated by his assistant and safety director and by Eller, the mine foreman of operation No. 3. There is also testimony tending to corroborate that of the claimants to the effect that persons reporting for duty that day were told by a foreman of their section that there was no work. What evidently gave rise to this conflict in the attitude of the foreman was the fact that it was the Foremen's Union that was on strike, and in at least two instances it definitely appears that it was a striking foreman who informed the claimants that there was no work. Neither Copen nor Underwood definitely identifies the foreman who told him that on March 30 there was no work, although they both testify to circumstances indicating that the general superintendent confirmed that report. The question presented is whether under Subsection 1, Section 4 of Article 6 of Chapter 21-A, Code, these claimants "left work voluntarily without good cause involving fault on the part of the employer * * *." The superintendent, assistant superintendent, and mine foreman of operation 3 all testify that there was available work for coal cutters, assistants, and coal loaders on March 30, that they had a sufficient force of certified men to have lawfully supervised mining operations on that day and that the cars for the man trip were waiting at the mine's mouth; they say that the six or eight certified men that were on duty examined the operations on March 30, to be certain that in the working places there were no harmful gases and that the ventilating system was functioning properly ("fire bossed") as required and that the same could have been done on every day men reported for work; that the certified men would have acted as mine foremen if workers had reported, using uncertified men temporarily as section foremen, as is allowed.
We do not believe that it is a matter of particular consequence, *Page 353 
in the light of the fact that the holdings of the Circuit Court and of the Board of Review are being affirmed, to decide whether the unemployment of claimants was voluntary, but we do believe that the question merits discussion inasmuch as it does relate, at least collaterally, to the question of whether they participated in or belonged to a grade or class of workmen who did participate in the strike of the Foremen's Union. If they reported for duty bona fide and were really seeking work, knowing that the Foremen's Union strike was then in effect, that fact might throw considerable doubt upon their participating, financing, or being directly interested in that labor dispute. So without going into a great deal of detail we wish to say that in our opinion there was available work of the same kind and at the same pay, although not in the same section, for both of these claimants on March 30.
For the foregoing reasons the judgment of the Circuit Court of Kanawha County is affirmed.
Affirmed.